Case 3:16-cv-00658-DMS-MSB Document 19 Filed 03/20/19 PageID.62 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10

11   MARTHA GABRIELA SILVA, an                 Case No. 3:16-cv-00651-DMS-DHB
     individual,
12                                             ORDER GRANTING JOINT
                 Plaintiff,                    MOTION TO DISMISS CASES
13
           v.
14
     CREDIT ONE BANK, N.A.,
15

16

17         Pursuant to Federal Rules of Civil Procedure Rule 41(1)(a)(2), the Court
18   GRANTS the parties’ joint motion to dismiss the following cases with prejudice:
19         Jones v. Credit One Bank, N.A., 3:16-cv-00940-DMS-DHB;
20         Dorsey v. Credit One Bank, N.A., 3:16-cv-00915-DMS-DHB;
21         Gill v. Credit One Bank, N.A., 3:16-cv-00913-DMS-MDD;
22         Harris v. Credit One Bank, N.A., 3:16-cv-00908-DMS-DHB;
23         Byers v. Credit One Bank, N.A., 3:16-cv-00904-DMS-DHB;
24         Bare v. Credit One Bank, N.A., 3:16-cv-00710-DMS-DHB;
25         Chism v. Credit One Bank, N.A., 3:16-cv-00672-DMS-DHB;
26         Gomez v. Credit One Bank, N.A., 3:16-cv-00659-DMS-DHB;
27         Lawrence v. Credit One Bank, N.A., 3:16-cv-00658-DMS-DHB; and
28
           Silva v. Credit One Bank, N.A., 3:16-cv-00651-DMS-DHB.
                                                             Case No. 3:17cv2299 DMS (JMA)
                                             -1-
Case 3:16-cv-00658-DMS-MSB Document 19 Filed 03/20/19 PageID.63 Page 2 of 2



 1   And the following case to be dismissed without prejudice:
 2         Garcia v. Credit One Bank, N.A., 3:16-cv-00706-DMS-DHB.
 3         IT IS SO ORDERED.
 4
     Dated: March 20, 2019
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           Case No. 3:17cv2299 DMS (JMA)
                                            -1-
